Case 5:20-cv-00335-JWH-SHK Document 92 Filed 12/07/20 Page 1 of 2 Page ID #:1772



    1
    2
    3
    4
    5
    6
    7
    8                       UNITED STATES DISTRICT COURT
    9                     CENTRAL DISTRICT OF CALIFORNIA
   10
        LORI MYERS, an individual, on behalf of      Case No: 5:20-cv-00335-JWH-SHKx
   11
        herself and all others similarly situated,   Assigned to: Hon. John. W. Holcomb
   12
                     Plaintiff,
   13          vs.
                                                     DENIED ORDER RE:
   14   STARBUCKS CORPORATION, a                     PLAINTIFF’S EX PARTE
        Washington Corporation; MARS
   15   WRIGLEY CONFECTIONERY US, LLC,               APPLICATION FOR THE
        a Delaware Corporation; THE QUAKER           COURT TO CONSIDER
   16   OATS COMPANY, a New Jersey                   PLAINTIFF’S REQUEST FOR
        Corporation and; DOES 1-10, inclusive,       JUDICIAL NOTICE
   17
                     Defendants.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 5:20-cv-00335-JWH-SHK Document 92 Filed 12/07/20 Page 2 of 2 Page ID #:1773



    1                                  DENIED ORDER
    2         Having considered Plaintiff’s Ex Parte Application for the Court to Consider
    3   Plaintiff’s Request for Judicial Notice, and GOOD CAUSE APPEARING,
    4
    5         IT IS HEREBY ORDERED:
    6         Plaintiff’s Application is granted. The Court will consider Plaintiff’s
    7   Request for Judicial Notice in determining whether to grant or deny Defendant
    8   Starbucks Corporation’s Motion to Dismiss.
    9
   10         IT IS SO ORDERED.
   11                                                    DENIED
   12   Dated: December 7, 2020                BY ORDER OF THE COURT
                                              __________________________________
   13                                         HONORABLE JOHN W. HOLCOMB
                                              UNITED STATES DISTRICT JUDGE
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                 1
